 

Der

: OES -20-cv-00917-EGS Document1 Filed 02/18/
18 44 (Rev, 02/19) }

é

‘

>¢™8 CIVIL COVER SHEET

KE

    
  

   

fcrein neither replace nor suppl
fQ ¢ Judicial Conference of th
SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

The FS 44 civil cover sheet and the
provided by local rules of court.
purpose of initiating the civil dockeks

, Page 1 of 22

i]

lement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the

lerk of Court for the

 

DEFENDANTS

I (a@} PLAINTIFFS é3
Reading Area School nist

D.G., a minor, by and through his parents and natural guardians Jack G.
and Alyssa G.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S, PLAINTIFF CASES)

 
 

County of Residence of First Listed Defendant

NOTE:
THE TRACT OF LAND INVOLVED

Attorneys (ff Knows)

  

(c) Attorneys (Finn Neme, Address, anc OC aR eH Namber)
Harry T. Colaman, Esquire 7440

41 N. Main Street, Suite 316
Carbondale, PA 18407

Hany@harryeoleman

 

q

 

d Alfen Dawkins, individually and in
his capacity as a Safe School Officer and Jane Done

(IN U.S. PLAINTIFF CASES ONLY)
IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

  
  

 

 

 

  
 

 

f-~
UI. BASIS OF JURI ICTY N (Place an "X” itt One Box Only) I, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintify
(For Diversity Cases On, and One Box for Defendant, .

OF 1 U.S. Government Pf 3 federal Question DEF PTF 3

Plaintiff (U8. Government Not a Party) Citizen of This State © 1 Incorporated or Principal Place a4

of Business in This State

O 2 US. Government C4 Diversity Citizen of Another State O 2 © 2 Incorporated avd Principal Place g5

Defendant (adicate Citizenship of Parties in tem Li} of Business [a Another State

Citizen or Subject of a O3 O 3 Foreign Nation We 6
Forsign Country

IV. NATURE OF SUIT (Place ait "Xi One Box Onky) Click here for: Nature of Suit Code Descriptions.
22 CONTRACTS e008 ‘TORTS “-FORFEITURE/PENALTY" BANKRUPTGY

       

 

   

 

  

 

     

 

 

     

 

 

 

    

110 Insurance PERSONAL INJURY PERSONAL INJURY CF 625 Drug Related Seizure O] 422 Appeal 28 USC 158
CF 120 Marine 310 Airplane (7 365 Personal Injury - of Property 21 USC 88! {C7 423 Withdrawal
CF 130 Miller Act 315 Airplane Product Product Liability (7 690 Other 28 USC 157
CF 140 Negotiable Instrument Liability 1 367 Health Care/
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical === PROPERTY: RIGHT,
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights
G 15] Medicare Act CF 330 Federal Employers’ Product Liability O 830 Patent
OG 152 Recovery of Defaulted Liability 1 368 Asbestos Personal G 835 Patent - Abbreviated
Student Loans CF 340 Marine Injury Preduct New Drag Application
(Excludes Veterans) G 345 Marine Product Liability OG 840 Trademark
G 153 Recovery of Overpayment Liability PERSONAL PROPERTY L: E LABOR: SSE SOCAL SECURITY
of Vetcran’s Benefits G 350 Mater Vehicle O 370 Other Fraud (7 710 Fair Labor Standards G 861 HIA (13956)
OG 160 Stockholders” Suits C355 Motor Vehicle O 371 Truth in Lending Act (i 862 Black Lung (923)
G 190 Other Contract Product Liability O 386 Other Personal OG 720 Labor/Management G 863 DIWC/DIW W (405(g)}
C 195 Contract Product Liability (TF 360 Other Personal Property Damage Relations O 864 SSID Title XVI
OG 156 Franchise Injury GO 385 Property Damage 740 Railway Labor Act (7 865 RSI (405(g))
Personal injury ~ Product Liability CO 751 Family and Medical
4 Medical Malpractice Leave Act
EE “REAT PROPERTY: Ff) CIVIL RIGHTS 25 F PRISONER PETITIONS | 790 Other Labor Litigation Hee
G 216 Land Condemnation (% 440 Ghther Civil Rights Habeas Corpus: 79] Employee Retirement CF 870 Taxes (U.S. Plaintiff
OG 220 Foreclosure 0 441 Yoting O $463 Alien Detainee Income Security Act or Defendant)
G 230 Rent Lease & Ejectment 5 szflomen OG 519 Motions to Vacate GF 875 IRS—Third Party
& 240 Torts to Land Housing? Sentence 26 USC 7609
& 245 Tort Product Liability Accommodations G 530 General
& 290 All Other Real Property 0 445 Amer, w/Disabilities - | 535 Death Penalty IMMIGRATIO.
Employment Other: CO] 462 Naturalization Application
O 446 Amer. w/Disabilities -] 340 Mandamus & Other £0) 465 Other immigration
Other O 350 Civil Rights Actions
0 448 Education OF 355 Prison Condition
O 460 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

£™

 
 

0 375 False Claims Act

0 376 Gui Tam (31 USC
3729(ay)

0 400 State Reapportionment

27 410 Antitrust

© 430 Banks and Banking

OC 450 Commerce

OC 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

20) 480 Consumer Credit

C1 485 Telephone Consumer
Protection Act

OG 496 Cable/Sat TV

C4 856 Securities/Commodities/
Exchange

O 890 Other Statutory Actions

O 891 Agricultural Acts

"JO 893 Environmental Matters

895 Freedom of Information
Act

G 896 Arbitration

G 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

v. RIGIN (Place an “X” i One Box Oniy)

mi Original (12 Removed from O 3  Remanded from O 4 Reinstatedor 5 ‘Transferred from

O 6 Multidistrict

C) & Multidistrict

 

 

 

 

 

 

 

 

 

 

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes siless diversity):
. 42 U.S.C. Saction 1983
VI. CAUSE OF ACTION Brief description of cause:
Defendant Dawkins used excessive force upon the minor Plaintiff. -
VU. REQUESTED IN OG CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if deménded in} complaint:
COMPLAINT: UNDER RULE 23, F.R.CwP. 75,000.00 JURY DEMAND: be Yes | CNo
VIE. RELATED CASE(S) NY
IF ANY (See instructions): DOCKET NUMBER FEB j 8 2026:
DATE
02/11/2020
FOR OFFICE USE ONLY

 

APPLYING TFP

RECEIPFE # JUDGE

AMOUNT

MAG, JUDGE

 

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 2 of 22

let = aA ee
UNITED STATES DISTRICT COURT 30 a 42
VOR THE EASTERN DISTRICT OF PENNSYLVANIA es

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff ta indicate the category of the case for the ptr pose of assignment to the appropriate calendar)

Address of Plaintiff: In care of Harry T. Coleman, Esq., 41 N Main Street, 3rd Floor, Suite 316, Carbondale, PA 18407

‘

 

Address of Defendant: 800 Washington Street, Reading PA 19601

 

Place of Accident, Incident or Transaction; __ Reading Intermediate High School a/k/a Central Middle School

aN

 

 

RELATED CASE, IF ANY: \
N/A N/A

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Ves is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | Nol /|
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. 1s this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify that, to my knowledge, the within case (is AF Ngnot related to any case now penging or within one year previously terminated action in

this court except as noted above.

pate: 02/18/2020 usgan here 49137

7 tLe? iy Atiorney LD. # (ifapplicable)

 

 

 

 

CIVIL: (Place a Jin ove category only)

Federal Question Cases: Diversity furisdfetion Cases:

Insurance Contract and Other Contracts
Airplane Personal Injury

Assault, Defamation

Marine Personal Enjury

Motor Vehicle Personal Injury

Other Personal Injury (Please specifi):

A

[2 1. Indemnity Contract, Marine Contract, and All Other Contracts
[} 2 FELA

Lj 3. Jones Act-Personal Injury

[] 4. Antitrust

[| 4. Patent

6. Labor-Management Relations

CIOIOADOOOO »

 

 

Civil Riglits Products Liability
Habeas Corpus Products Liability — Asbestos
| securities Act(s) Cases . All other Diversity Cases
. Social Security Review Cases (Please specify}:
. All other Federal Question Cases
(Please specify):

 

 

 

ARBITRATION CERTIFICATION
{The effect of this certification is to remove the case from eligibility for arbitration.)

pe T, Coleman ! Esquire , counsel of record or pro se plaintift, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

  
   
  

Relief other than monetary damages is sought. "

02/18/2020 49137

Attorney LD, # (if applicable}

  

DATE: Sa dightegifica

     

” Atiorney-at-Law / fo Se

 

 

NOTE: A trial de novo will be a trial by jury only if there has bees compliance with FR. ep, 38.

 

 

 

Civ, 699 (3/2018)

 

 

 
 

 

IN 'THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

D.G., a minor, by and through . CIVIL ACTION
his parents and natural ‘

Gvardians JACK,G, Asi ALYSS G,

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in ail civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on. the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said

+

designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on

the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

 

 

READING SCHOOL DISTRICT, et al NO.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 TS.C, § 2241 through § 2255. (3

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ¢ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. . )

(ce) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or tense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) )
(f) Standard Management — Cases that do not fall into any one of the other tracks. y
2/18/2020 Harry T,. Coleman, Esq. Plaintiffs
Date Attorney-at-law Attorney for
570-282-7440 570-282-7606 Harry@harrycolemanlaw,com
Telephone FAX Number e-Mail Address

iCiy. 660) 10/02

 

 

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 4 of 22

 

LAW OFFICE OF

HARRY T. COLEMAN, ESQUIRE
41 N. Main Street
3" Floor, Suite 316

Carbondale, PA 18407

email: Harry@HarryColemanLaw.com
phone: (570) 282-7440 fax: (570) 282-7606

  

February 11, 2020

Clerk of Court

U.S. District Court

Eastern District of Pennsylvania
201 Penn Street

Reading, PA 19601

Re: DG, aminor, by and through his parents and natural guardians Jack G. and
Alyssa G. v. Reading Area School District, et al.
Docket No.:

Dear Sir / Madam:

Enclosed with regard to the above-referenced matter, please find an original Complaint
along with a draft in the amount of $400.00 for the filing of same. 1 would kindly ask you file the
original of record.

Should you have any questions or concerns, please do not hesitate to contact the
undersigned.

Thank you. 4
Very truly yours,

Starry J. Coleman

Harry T. Coleman, Esquire
HTC:at
Enclosures

 
  
  
   

  

Des
See
IN

Case 9:20-Cv-00917-EGS Document 1 Filed 02/18/20 Page 5 of 22

THE UNITED STATES DISTRICT COURT

$430 EASTERN DISTRICT OF PENNSYLVANIA

 

D.G., a minor, by and through his
parents and natural guardians JACK
G. and ALYSS G.,

Plaintiffs |

V.

READING SCHOOL DISTRICT,
and

ALLEN DAWKINS, individuaily and
in his capacity as a Safe Schoo!
Officer,

and

JANE DOE, a teacher within the
Reading School District

Defendanis.

 

JURY TRIAL DEMANDED
CIVIL OF 'ON O17
CASE NO.

COMPLAINT

 

COMPLAINT

Plaintiff, D.G., a minor, and his parents and natural guardians, Jack

G. and Alyssa G., by and through counsel Harry T. Coleman, Esquire, and

hereby brings this action against the Defendants above captioned and

avers as follows:

I. INTRODUCTION

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 6 of 22

4. This is an action for damages brought under 42 U.S.C. §§
4983, 1988, the Fourth Amendment, the Fourteenth Amendment, and for
violations of Pennsylvania State law.

Hl. JURISDICTION AND VENUE

2. The foregoing paragraphs are incorporated herein by reference.

3. This action is brought pursuant to 42 U.S.C. §§ 1983, 1988, the
Fourth Amendment, and the Fourteenth Amendment to the United States
Constitution. Jurisdiction is based | upon 28 U.S.C. § 1331 and the
previously mentioned statutory and Constitutional provisions.

4 Plaintiff invokes this Court's supplemental jurisdiction under
28 U.S.C. § 1367 to hear and decide claims under state law as the state
law claims are so related to the federal claims as to form part of the same
case or controversy under Article III of the United States Constitution.

5. Venue is proper under 28 U.S.C. § 1391 in this Court because
the conduct complained of occurred here and at least one defendant
resides here.

Hl. PARTIES
6. The foregoing paragraphs are incorporated herein by reference.
7. DG, a minor (‘Plaintiff’) is a competent individual with a

mailing address in care of undersigned counsel, 41 N. Main Street, 3”
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 7 of 22

Floor, Suite 316, Carbondale, Pennsylvania 18407.

8. The Reading School District (“the District”) is a Pennsylvania
second-class public School District created, organized, and existing under
the laws of the Commonwealth of Pennsylvania, Public School Code, 24
P.S. §§1-101, ef seq., with its principle place of business located at 800
Washington Street, Reading, PA 19601.

9 The Reading Intermediate High School is now known as the
Central Middle School and is a part of the Reading School District.

40. The District has at all material times employed more than fifteen
(15) employees.

141. D.G. is, and was at all times relevant to this Complaint, a
student at the Reading Intermediate High School, part of the Reading
School District.

12. Defendant Allen Dawkins is a Pennsylvania Safe School Officer
who was employed by the Reading School District and acting under color
of state law. Defendant Dawkins is sued in his individual capacity and
official capacity.

43. Defendant Jane Doe, is on information and belief, an art
teacher within the Reading School District who was present in the

classroom during the physical assault upon the minor Plaintiff by Defendant
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 8 of 22

Dawkins.

14. At all relevant times hereto, and in their actions and inactions,
Defendants were acting alone and in concert under color of state law.

45. At all relevant times hereto, Dawkins was acting directly or
indirectly on behalf of the Reading School District.

16. At all times relevant hereto, Dawkins was acting in the course
and scope of his agency, authority, and/or employment with the Reading
School District and under color of state law.

17. Defendants are jointly and severally liable for the injuries and
damages suffered by Plaintiff as set forth fully below.

IV. STATEMENT OF CLAIM

18. The foregoing paragraphs are incorporated herein by reference.

19. At all relevant times the minor Plaintiff was a student within the
Reading School District.

20. Onor about March 12, 2019, the minor Plaintiff was fifteen (15)
years of age and was in the art classroom at the Reading Intermediate
High School when he was confronted by the Defendant Dawkins.

21. Defendant Dawkins requested the minor Plaintiff to return to his
assigned home room and became visibly angry when the minor Plaintiff did

not promptly and quickly adhere to his request.

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 9 of 22

22. Atno time did the minor Plaintiff provoke Defendant Dawkins or
did he pose a threat to Dawkins or any other individuals.

23. Without any justification or basis, Defendant Dawkins forcibly
and repeatedly assaulted the minor Plaintiff.

24, Specifically, Defendant Dawkins tackled the minor Plaintiff and
grabbed his wrists and forcibly pushed the minor Plaintiff into the desk
located within the classroom.

25. The actions of the Defendant Dawkins were done with such
force that the minor Plaintiff was pushed in to the desk within the classroom
such that said desk and chairs were caused to fall to the ground.

26. Defendant Dawkins then struck the minor Plaintiff three times in
the face area without provocation or justification.

27. The above physical attack occurred in front of the entire class
comprised of minor school children who looked upon the events in horror.

28. One minor student recorded this attack on her mobile phone.
The video of the attack is attached hereto and made a part hereof as
Exhibit “A’.

29. During the course of the attack upon the minor Plaintiff,
Defendant Dawkins repeatedly challenged the minor Plaintiff daring the

minor Plaintiff student to hit him back.

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 10 of 22

30. The minor Plaintiff at no time fought back or placed his hands
on the Defendant Dawkins.

31. The minor Plaintiff repeatedly attempted to deescalate the
situation with the out-of-control Dawkins.

32. The horrifying classroom event was such an ordeal that other
students yelled at the Defendant Dawkins to stop and informed Dawkins
that the minor Plaintiff had done nothing.

33. One student can be heard to exclaim on the video during the
course of the unprovoked and unjustified attack of the minor Plaintiff by
Defendant Dawkins: “YOU CAN’T HIT A STUDENT!”

34. On information and belief, Defendant Dawkins had anger
issues prior to the date of incident that should have placed the Defendant
District on notice that Defendant Dawkins was not an appropriate individual
to be working in a school setting.

35. Subsequent to the event, the School District did not follow its
own Policies and Procedures by promptly notifying the parents of the minor
Plaintiff that the event had occurred.

36. The minor Plaintiff suffered both physical and emotional injuries
as a result of the subject school attack.

37. The minor Plaintiff reluctantly finished the academic year and

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 11 of 22

subsequently withdrew from the Schoo! District and has been subsequently
home schooled.

38. The conduct of the Defendant Dawkins was outrageous in a
civilized society and specifically in the context of a school setting.

COUNT |
42 U.S.C. § 1983 FOURTH AMENDMENT EXCESSIVE FORCE

Against Dawkins

39. The foregoing paragraphs are incorporated herein by reference.

AO. The Defendant Dawkins in this case is a persons within the
meaning of 42 U.S.C. § 1983.

41. At all relevant times, the Defendant Dawkins was acting under

color of law within the meaning of 42 U.S.C. § 1983.

42. While acting under color of law, Defendant Dawkins caused
Plaintiff to be subjected to a deprivation of rights, liberties, and immunities
secured by The United States Constitution.

43. Namely, Defendant Dawkins caused Plaintiff to be deprived of
the rights, liberties, and immunities that he is granted under the Fourth
Amendment, Fourteenth Amendment, and Pennsylvania's Constitution.

44. Plaintiff was violently struck in the face and physically assaulted
and under the control of Dawkins at all times in the classroom.

45. Plaintiff was not permitted to freely leave the classroom.

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 12 of 22

46. Plaintiff believed he was not permitted to leave at all times
relevant to this complaint.

A7. Plaintiff was seized within the meaning of the Fourth
Amendment at all times relevant to this complaint.

48. Dawkin’s use of force by striking Plaintiff in the face and other
parts of his body was an unreasonable use of force under the
circumstances.

49. Dawkins’s use of force by physically manhandling Plaintiff in the
classroom was an unreasonable use of force under the circumstances.

50. Defendant Jane Doe had a duty to intervene to stop Dawkins
from using excessive force on Plaintiff.

51. Defendant Doe said nothing and did nothing when Dawkins
assaulted Plaintiff.

52. Defendant Doe said nothing and did nothing after Dawkins
assaulted Plaintiff.

53. Defendant Doe also had reason to believe that Dawkins was
committing a constitutional violation because she observed Dawkins
repeatedly strike a student in the face in a school setting, slam the minor
Plaintiff into desk and chairs for no reason.

54. Dawkins’s above-described conduct was intended to injure
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 13 of 22

Plaintiff in that he repeatedly struck him directly in the face, without
provocation or reason, when the minor Plaintiff student was completely
defenseless.

55. At all times relevant to this complaint, it was clearly established
that repeatedly striking Plaintiff in the face, and forcefully slamming Plaintiff
into tables and chairs was unreasonable and an excessive use of force.

56. A reasonable School Officer would have realized that the above
described conduct was an unreasonable and excessive use of force.

57. As a result of the above described conduct, Plaintiff suffered
actual damages in the form of medical bills, emotional distress, fear,
humiliation, pain, and suffering.

WHEREFORE, Plaintiff demands judgment against Defendant
Dawkins for actual damages, punitive damages, costs, and attorney's fees.

COUNT II
42 U.S.C. § 1983 FOURTEENTH AMENDMENT

Against Dawkins

58. The foregoing paragraphs are incorporated herein by reference.

59. Dawkin’s conduct in this case shocks the conscience.

60. Dawkin’s conduct shocks the conscience since he repeatedly
struck a student in the face while he was in a classroom for no other reason

than to terrorize and intimidate Plaintiff.
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 14 of 22

61. All students should feel safe and secure in classrooms.

62. In this case, Dawkins physically terrorized Plaintiff during a
school day, which magnifies the egregiousness of his assault on Plaintiff.

63. Dawkin’s conduct shocks the conscience since he slammed a
student into tables and chairs in a classroom for no other reason than to
terrorize and intimidate Plaintiff.

64. The above-described force used by Dawkins was severe and
disproportionate to the need presented.

65. In fact, there was absolutely no need for Dawkins to use any
type of force upon Plaintiff since Plaintiff was a student in a classroom was
not being combative at all.

66. Dawkin’s actions were inspired by malice or sadism since he
intended to physically harm the minor Plaintiff for no apparent reason.

67. Additionally, Dawkin’s. actions were inspired by malice of
sadism since he intended to physically harm Plaintiff without provocation or
reason while the minor Plaintiff student had absolutely no ability to defend
himself.

68. Dawkin’s actions amounted to a brutal and inhumane abuse of
power since he ohysically abused Plaintiff in the classroom for no apparent

reason while Plaintiff was completely defenseless.

10

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 15 of 22

69. Dawkin’s conduct was offensive and brutal because, among
other things, he struck an minor student in the face during a school day ina
Pennsylvania classroom without provocation or reason.

70, Dawkin’s conduct was intended to terrorize and intimidate the
minor Plaintiff.

71. Dawkin’s above-described conduct was intended to injure and
humiliate the minor Plaintiff in that he repeatedly struck him directly in the
face, without provocation or reason, when the minor Plaintiff student was
completely defenseless.

72. Atall times relevant to this complaint, it was clearly established
that striking Plaintiff in the face and shoving the student into tables and
chairs was unreasonable and an excessive use of force.

73. A reasonable person would have realized that the above
described conduct was an unreasonable and excessive use of force.

74, Defendants conduct was outrageous, willful, and wanton.

75. As a result of the above described conduct, minor Plaintiff
suffered actual damages in the form of medical bills, emotional distress,
fear, humiliation, pain, and suffering.

WHEREFORE, Plaintiff demands judgment against Defendants for

actual damages, punitive damages, costs, and attorney’s fees.

11

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 16 of 22

COUNT IH

42 U.S.C..§1983 FAILURE TO INTERVENE
Against Jane Doe In her individual capacity

76. The preceding paragraphs are incorporated herein by reference
as though fully set forth.

77. Defendant Jane Doe is liable for failing to intervene to prevent
the constitutional violations of Plaintiffs federally protected rights, as
claimed herein, by Defendant Dawkins

78. Plaintiff's Constitutional rights were violated as alleged
herein.

79. Under circumstances where a named Defendant was not the
violator of a given right as alleged, she had the duty to intervene,
including the duty to intervene to prevent the Constitutional violations
more fully described herein.

80. Defendant Doe had a reasonable opportunity to intervene.

81. Defendant Doe failed to intervene.

82. The non-intervening Defendant Doe is liable for the harm,
and hence damages, suffered by the Plaintiff, as aforesaid.

WHEREFORE, Plaintiff demands judgment against Defendant for
actual damages and punitive damages.

COUNT IV

{2

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 17 of 22

42 U.S.C §1983 CIVIL CONSPIRACY
Against All Defendants

83. The preceding paragraphs are incorporated herein by reference
as though fully set forth.

84. The Defendants, or one or more of them, participated in a
conspiracy to engage in cover up of the unlawful attack upon Plaintiff.

85. This conspiracy, as it applied to the Plaintiff herein, was an
express or implied agreement between the Defendants and others,
whose exact identity is unknown to Plaintiff prior to discovery, to deprive
the Plaintiff of his constitutional rights, as more fully described herein.

86. The Defendants were voluntary participants in the common
venture, understood the general objectives of the plan, knew it involved
the likelihood of the deprivation of constitutional tights, accepted those
general objectives, and then agreed, either explicitly or implicitly, to do their
part to further those objectives.

87. The Defendants then did each act, or where there was a duty to
act, refrained from acting, in a manner intended to facilitate the
deprivation of the Plaintiffs constitutional rights as alleged.

88. An actual deprivation of those rights did occur to the Plaintiff

resulting from the said agreement or common design, and as

a foreseeable consequence thereof.

13

 
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 18 of 22

89. The Defendants, and each of them, are jointly and severally
responsible for the injuries caused by their fellow co-conspirators even
if, or when, their own personal acts or omissions did not proximately
contribute to the injuries or other damages which resulted.

90. Asaresult of the Civil Conspiracy entered into and acted upon
by the Defendants, and other co-conspirators, Plaintiff suffered a
deprivation of her constitutional rights, and suffered damages as aforesaid.

WHEREFORE, Plaintiff demands judgment against Defendant for
actual damages.

COUNT V
42 U.S.C.§1983 MONELL LIABILITY
Against Defendant School District

91. The preceding paragraphs are incorporated herein by reference
as though fully set forth.

92. Prior to March 12, 2019, the Defendant District developed and
maintained policies or customs exhibiting deliberate indifference to the
constitutional rights of students within the District, which caused the
violation of Plaintiffs constitutional rights.

93. Plaintiff believes, and therefore avers, that it was the policy

and/or custom of the Defendant District to inadequately and improperly

investigate the stability and competency of School Officers and acts of

14
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 19 of 22

misconduct were instead tolerated by them.

94. Plaintiff believes, and therefore avers, that it was also the
policy and/or custom of the Defendant District to inadequately screen
during the hiring process and to inadequately train and supervise their
respective school officers, including Defendant Dawkins, thereby failing
to adequately discourage further constitutional violations on the part of
their School Officers in general and the Defendant Dawkins in
particular.

95. The Defendant District did not require or demand
appropriate in-service training or re-training of school officers who were
known to have engaged in misconduct or who were known to
encourage or tolerate same.

96. The Defendant District also did not adopt needed policies,
which should have been intended and calculated to avoid the
Constitutional violations referenced to herein.

97. As a result of the above described policies and customs and
failure to adopt necessary and appropriate policies, school officers of the
Defendant District, including the individual Defendant herein, believed that
their actions ,would not be properly monitored by supervisory officials and

that misconduct would not be investigated or sanctioned, but would be

15
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 20 of 22

tolerated.

98. The above described policies and customs, and the failure to
adopt necessary and appropriate policies, demonstrated a deliberate
indifference on the part of the policymakers of the Defendant District, which
was the cause of the violation of the Plaintiffs rights as alleged herein, and
the claimed damages which resulted therefrom.

WHEREFORE, Plaintiff demands judgment against Defendants for
actual damages.

COUNT VI

42 U.S.C §1983 INTENTIONAL INFLICTION
OF EMOTIONAL DISTRESS

Against Dawkins

99. The preceding paragraphs are incorporated herein by reference
as though fully set forth.

100. The Defendant Dawkins intentionally engaged in conduct that
was extreme and outrageous in his physical beating of the minor Plaintiff.

101. As a direct and proximate cause of Dawkin’s conduct, the Minor
Plaintiff suffered severe emotional distress of a lasting nature.

WHEREFORE, Plaintiff demands judgment against Defendants for
actual damages and punitive damages.

COUNT VII
COMMON LAW ASSAULT AND BATTERY

16
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 21 of 22

Against Dawkins

102. The foregoing paragraphs are incorporated herein by reference.

103. Dawkins, acting within the course and scope of his
employment, attempted or threatened to inflict injury on the minor Plaintiff
and created a reasonable apprehension of bodily harm or offensive manner
with the consent of the minor Plaintiff.

104. Dawkins intentionally caused the touching or application of
force to the body of the minor Plaintiff in a harmful or offensive manner
without the consent of the minor Plaintiff.

WHEREFORE, Plaintiff demands judgment against Defendants for
actual damages and punitive damages.

DEMAND FOR JURY TRIAL
105. Plaintiff hereby demands a jury trial.
WHEREFORE, Plaintiff demands judgment against Defendants for
a. Actual damages;
b. Punitive damages;
c. Attorney's fees;
d. Costs;
e. Interest; and

f. Any further relief that the Court deems just and proper.

17
Case 5:20-cv-00917-EGS Document1 Filed 02/18/20 Page 22 of 22

Respectfully submitted,
Date: February 11, 2020 .
LAW-@FEICE OF HARRY T. GOL

           
  

 

    
 

_ Harry T. Colgman, Esquire
Attorney [D No.: 49137 -
41 N. Main Street
3" Floor, Suite 316
Carbondale, PA 18407
(570) 282-7440

Harry@harrycolemanlaw.com

Attorney for Plaintiffs

18
